Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-13 are pending.
Claims 1, 3-9, 13 are under examination on the merits.
Claim 1 is amended.
Claim 2 is newly canceled.
Claim 13 is newly added.

	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 3-9 under 35 U.S.C. 102(a)(1) as being anticipated by GB 1465557 by Price et al in the previous action is amended below.
Claims 1, 3-8, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1465557 by Price et al.
Price describes a water vapour permeable sheet material.
Regarding claim 1, Price describes a composition for a porous sheet (p.1 col 1 ln 9-11). Specifically Price describes a polyurethane polymer with sodium chloride particles (powder, e.g. p.5 col 2 examples 1-12) which are leachable. The polyurethane is optionally polyether polyurethane (p.23 col 1 ln 25-26). 

Regarding claim 3, Price describes an average particle size within the claimed range (see Table 1 col 2). Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claims 4 and 5, Price describes sodium chloride particles (p.5 col 2 ln 69) which according to the instant specification has a melting point of 800C (instant publication paragraph 45). 

Regarding claim 6, Price describes, for example, a ratio of salt to polymer of 2.05-1.00 (p.5 col 2 ln 75) and describes this as a minimum value (p.2 ln 100-105). 

Regarding claim 7, Price describes sodium chloride particles (p.5 col 2 ln 69) which according to the instant specification has a solubility in water of 36g/100g at 20C (publication paragraph 71). 

Regarding claim 8, it is noted that the claim is to a foam composition- i.e. a composition prior to leaching- not a foam. The properties of the foam claimed are future intended use phrases, which the applied prior art must only be capable of achieving. However, Price does describe the claimed foam density, with examples ranging from 0.45 to 0.51 (Table p.6) and describes a density of 0.4-0.55 g/cc (p.3 ln 130-p.4 ln 1). One of ordinary skill would reasonably expect a polyether-based polyurethane to also be capable of achieving this density because Price’s exemplified polyurethanes are capable of achieving this density.

Regarding claim 13, it is noted that the claim is to “a foam composition” - i.e. a composition prior to leaching- not a foam. The properties of the molded foam claimed are future intended use phrases, which the applied prior art must only be capable of achieving. Price’s composition is capable of being molded and applied to a golf ball cover because Price describes a polymer composition which is blended then coagulated, i.e. capable of being molded (p.3 ln 60- ln 70). The coagulated polymer is self-

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 1465557 by Price et al.
Regarding claim 9, it is noted that the claim is to a foam composition- i.e. a composition prior to leaching- not a foam. The properties of the foam claimed are future intended use phrases, which the applied prior art must only be capable of achieving. Price is silent as to the potential of the foamable composition to have the claimed rebound resilience. However, the instant specification attributes resilience to using a polyol with a MW between 1,000-5,000 (instant publication paragraph 26), and Price exemplifies a polyol of MW 2,000 (p.4 ln 75-80). Price also discloses the use of polyether polyols (p.23 col 1 ln 25-26). None of the instantly measured examples fall out of the instantly described range. Since Price describes the polyol MW and other instant attributes as outlined in rejection of the claims above, one of ordinary skill would expect Price’s composition to be capable of achieving the claimed rebound resilience.
If in the alternative it is found that Price discloses the attributes which are capable of causing the claimed rebound resilience with insufficient specificity to anticipate the claimed range, the range would be obvious given Price’s disclosure of polyether polyols (p.23 col 1 ln 25-26) and an exemplified polyol MW of 2,000 (p.4 ln 75-80); i.e. it would be obvious to one of ordinary skill to choose a polyether polyol of MW of 2000 given Price’s disclosure since Price describes both attributes for a polyol, separately. 

Response to Arguments
Applicant’s argument p.5-6 of Remarks submitted 12/1/21 has been considered but is not persuasive. Applicant states that Price exemplifies only a polyester polyurethane. This is not found convincing to overcome rejection because Price also states that a polyether polyol may be used in the creation of the polyurethane, in the alternative to polyester (p.23 ln 25-26). Examples are illustrative and not intended to be limiting or exclusive- that Price does not exemplify a polyether polyol does not preclude him from anticipating or rendering obvious a polyether polyurethane composition as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766